396 S.C. 523 (2012)
722 S.E.2d 805
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Respondent,
v.
Billy Joe CARTRETTE, Petitioner.
No. 27094.
Supreme Court of South Carolina.
Submitted January 26, 2012.
Decided February 22, 2012.
Billy Joe Cartrette, of Ridgeland, Pro-se Petitioner.
Lake Eric Summers and Katherine Phillips, both of Malone, Thompson, Summers & Ott, of Columbia, for Respondent.
Chief Justice TOAL.
We granted a writ of certiorari to review the court of appeals' decision in South Carolina Department of Corrections *524 v. Cartrette, 387 S.C. 640, 694 S.E.2d 18 (Ct.App.2010). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.